COURT OF APPEALS
                                  SECOND DISTRICT OF TEXAS
                                       FORT WORTH

                                       NO. 02-12-00199-CV


Aaron Christopher Bitter                   §    From the 16th District Court

                                           §    of Denton County

v.                                         §    (2011-10732-16)

                                           §    May 15, 2014

Commission for Lawyer Discipline           §    Opinion by Justice Dauphinot


                                          JUDGMENT

      This court has considered the record on appeal in this case and holds that there was no

error in the trial court’s judgment. It is ordered that the judgment of the trial court is affirmed.

      It is further ordered that Appellant Aaron Christopher Bitter shall pay all costs of this

appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Ann Dauphinot______________
                                          Justice Lee Ann Dauphinot